Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-24 and 27 have been canceled.  Claims 1-5 and 25-29  are still at issue and are present for examination. Claims 6-9 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 6/21/22 and 6/24/22,  have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
On 10/3/22, the examiner called up the attorney of applicant (Ms. Janice H. Logan) to discuss the remaining issues of concern. But no reply was received.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen (cited previously) according to previous office action. In traversal of this rejection applicant argues that Chen merely describes recombinantly expressing an alpha-keto decarboxylase from Lactococcus lactis, wherein the backtranslation of said decarboxylase results in a polynucleotide sequence having 94.4% identity SEQ ID NO:1 and backtranslation lacks precision as there are multiple codons that can code for a single amino acid. Further Chen does not explicitly teach SEQ ID NO:1 of this invention or claimed homologs as recited in claims 1 and 28 and the only sequence disclosed in Chen displays 71% identity to instant SEQ ID NO:1. Therefore, Chen fails to render this invention obvious.
This argument was fully considered but was found unpersuasive. This is because, instant SEQ ID NO:1 is a codon optimized version of a wild type polynucleotide encoding 2-keto-acid decarboxylase, fully known in the art prior to effective filing of this application, wherein the codon optimized sequence displays 80.4% identity to its wild type counter-part (see patent database search of SEQ ID NO:1, hit 1, available under public PAIR) and wherein said codon optimized version as explained in instant disclosure, is prepared for recombinant expression of said decarboxylase in bacterium from genus Hydrogenophilus. However, instant claims 1 and 28 fail to recite any specific function (such as: “ for recombinant expression in Hydrogenophilus bacteria” etc.) for their generically claimed products.
Therefore, the examiner maintains that while SEQ ID NO:1 in its entirety may be novel and non-obvious, claimed homologs of SEQ ID NO:1, which need to only  retain within experimental error, as low as 72% identity (80% (codon optimized) X 90% (identity recited in claim 1) =72% identity ) to SEQ ID NO:1 of this invention remain obvious in view of Chen, which suggest and implies sequences having 94.4% identity to instant SEQ ID NO:1. Hence, this rejection remains for applicant to consider.
Allowable Subject Matter
Claims 2-5, 25-26 and 29 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This is because a bacterium from genus Hydrogenophilus comprising SEQ ID NO:1 or 90% homologs thereof optionally comprising genes encoding an alcohol dehydrogenase gene as recited in claim 3, appear to be free of prior art. Further, the prior art fails to suggest such specifically claimed products. Hence said modified bacterium from genus Hydrogenophilus are also non-obvious.
In addition, SEQ ID NO:1 is free of prior art and the prior art fails to suggest such specifically claimed polynucleotide sequence. Hence, said sequence is also novel and non-obvious.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651